DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the first top surface of the first semiconductor fin” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purpose, “the first top surface of the first semiconductor fin” is considered as “the first top surface of the first portion.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US Pub. 2016/0315081; hereinafter “Park”).
Park discloses [Re claim 1] a device comprising: isolation regions 130 (page 4, paragraph 48); a first semiconductor fin 120 (left semiconductor fin; page 3, paragraph 35; see fig. 3A), a second semiconductor fin 120 (middle semiconductor fin; see fig. 3A), and a third semiconductor fin 120 (right semiconductor fin; see fig. 3A) protruding higher than top surfaces of the isolation regions 130 (see fig. 3A); a gate stack 140 (page 4, paragraph 50) on a side 120a of the first semiconductor fin 120, the second semiconductor fin 120, and the third semiconductor fin 120 (page 3, paragraph 37; see figs. 1 and 2); gate spacers 150G (page 5, paragraph 55) on sidewalls of the gate stack 140 (see fig. 2); and a first epitaxy region 127 (page 3, paragraph 39) over and contacting the first semiconductor fin 120, the second semiconductor fin 120, and the third semiconductor fin 120 (see fig. 3A), wherein the first epitaxy region 127 comprises a top surface (top surface of a second epitaxial layer 127b; see fig. 3A), and wherein the top surface comprises: a first concave portion higher than, and laterally between, the first semiconductor fin 120 (left semiconductor fin) and the second semiconductor fin 120 (middle semiconductor fin) (see fig. 3A); and a second concave portion higher than, and laterally between, the second semiconductor fin 120 (middle semiconductor fin) and the third semiconductor fin (right semiconductor fin) (see fig. 3A).
Park discloses [Re claim 6] further comprising a silicide region 191 (page 6, paragraph 66) over and the contacting the top surface of the first epitaxy region 127 (see fig. 3A), and wherein the silicide region 191 comprises an additional top surface (top surface of the silicide layer 191) comprising: a third concave portion and a fourth concave portion overlapping the first concave portion and the second concave portion, respectively (the silicide layer 191 may be conformally formed on the source/drain areas 127, so the top surface of the silicide layer 191 also has concave portions respective to the source/drain areas 127; see fig. 3A).
Park discloses [Re claim 7] wherein the top surface of the first epitaxy region 127 is a top surface of a first layer 127b in the first epitaxy region 127 (page 3, paragraph 39), and the first epitaxy region 127 further comprises a second layer 127c over and contacting side portions of the first layer 127b (page 4, paragraph 47; see fig. 3A), and wherein the first layer 127b has a first germanium atomic percentage (30% to 100%; page 4, paragraph 46) different from a second germanium atomic percentage in the second layer 127c (the germanium content of the third epitaxial layers 127c may be lower than the germanium content of the second epitaxial layers 127b; page 4, paragraph 47).
Park discloses [Re claim 9] wherein the first semiconductor fin 120 is comprised in an elongated fin (elongated in X-direction; see fig. 1), and the elongated fin comprises: a first portion 120b being the first semiconductor fin 120 (page 3, paragraph 37), wherein the first portion 120b is higher than the isolation regions 130 (see fig. 3A); and a second portion 120a (page 3, paragraph 37) directly underlying the gate stack 140 (see fig. 2), wherein the second portion 120a is higher than the isolation regions 130 (the first portion 120b is higher than the isolation regions 130, so the second portion 120a is also higher than the isolation regions 130 since the second portion 120a is higher than the first portion 120b; see fig. 2), and wherein the first portion 120b has a first top surface lower than a second top surface of the second portion 120a (see fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Liao et al. (US Pat. 9812363; hereinafter “Liao”).
[Re claim 8] Park fails to disclose explicitly wherein the first epitaxy region is of p-type.
However, Liao discloses epitaxial source/drain regions 84 can be p-type (col. 12, lines 33-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form p-type epitaxial regions, as taught by Liao, in order to obtain p-type finFET structures (Liao; col. 12, lines 33-39).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 10, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 16 and 17 of U.S. Patent No. 11,315,834 (hereinafter “Pat-834”).  Although the claims at issue are not identical, they are not patentably distinct from each other because Pat-834 discloses all the claimed limitations.  See rejections below.
Pat-834 discloses [Re claim 10] a device comprising: a first fin-group and a second fin-group (see claim 10), wherein each of the first fin-group and the second fin-group comprises a plurality of semiconductor fins having inner-group spacings (see claim 10), and wherein the first fin-group and the second fin-group are spaced apart from each other by an inter-group spacing greater than the inner-group spacings (see claim 10), and wherein the first fin-group comprises: a first semiconductor fin, with the first semiconductor fin being farthest from the second fin-group among the first fin-group (see claim 10); a second semiconductor fin (see claim 10); and a third semiconductor fin, with the third semiconductor fin being closest to the second fin-group among the first fin-group (see claim 10); and an epitaxy region over and contacting the first fin-group (see claim 10), the epitaxy region comprising: a first portion laterally between the first semiconductor fin and the second semiconductor fin (see claim 10), wherein the first portion has a first top surface; and a second portion laterally between the second semiconductor fin and the third semiconductor fin (see claim 10), wherein the second portion has a second top surface lower than the first top surface (see claim 10).
Pat-834 discloses [Re claim 18] a device comprising: a first fin-group and a second fin-group, each comprising a plurality of semiconductor fins (see claim 16);
fin spacers on sidewalls of the plurality of semiconductor fins in the first fin-group (see claim 16), the fin spacers comprising: a first outer fin spacer facing toward the second fin-group (see claim 16), wherein the first outer fin spacer has a first height (see claim 16); a second outer fin spacer facing away from the second fin-group (see claim 16), wherein the second outer fin spacer has a second height greater than the first height (see claim 16); and inner fin spacers between the first outer fin spacer and the second outer fin spacer (see claim 16); a first epitaxy region over and contacting the first fin-group (see claim 16); a second epitaxy region over and contacting the second fin-group (see claim 16); and a source/drain contact plug electrically interconnecting the first epitaxy region and the second epitaxy region (see claim 16).
Pat-834 discloses [Re claim 19] wherein first top ends of the inner fin spacers are lower than second ends of the first outer fin spacer and the second outer fin spacer (see claim 17).

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Pat-834 in view of Liao.
[Re claim 8] Pat-834 fails to disclose explicitly wherein the first epitaxy region is of p-type.
However, Liao discloses epitaxial source/drain regions 84 can be p-type (col. 12, lines 33-67).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form p-type epitaxial regions, as taught by Liao, in order to obtain p-type finFET structures (Liao; col. 12, lines 33-39).
 
Allowable Subject Matter
Claims 2-5, 11-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the first semiconductor fin, the second semiconductor fin, and the third semiconductor fin are in a first fin-group, and the device further comprises: a second fin-group comprising a fourth semiconductor fin and a fifth semiconductor fin, and wherein inner-fin spacings in the first fin-group and the second fin-group are smaller than an inter-fin spacing that separates the first fin-group from the second fin-group; and a second epitaxy region over and contacting the second fin-group.
Claim 11 recites the first portion has a first recess, and the second portion has a second recess.
Claim 14 recites further comprising a dielectric isolation region continuously extending from the third semiconductor fin to the second fin-group.
Claim 15 recites further comprising dielectric isolation regions on opposing sides of the plurality of semiconductor fins, wherein the first top surface and the second top surface are higher than top surfaces of the dielectric isolation regions.
Claim 20 recites the inner fin spacers comprise: a first inner fin spacer; and a second inner fin spacer closer to the second outer fin spacer than the first inner fin spacer, wherein the second inner fin spacer is shorter than the first inner fin spacer.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 3-5, 12 and 13 variously depends from claim 2 or 11, so they are objected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 15, 2022